Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive. Applicant argues that Ishibashi (US20150055098) fails to teach the claimed flat first peg slot with bottom surface having a flat portion. However, figures 10 and 7 of Ishibashi illustrate the slot (hole 41) has flat surface at the bottom and top (top of slot is side closest to the cover 7 of the slot). The claim has not structurally limited the location of the bottom surface; thus, Ishibashi meets the claimed limitation. Thus, the rejection will be substantially repeated.
Claim Objections
Claim 1 is objected to because of the following informalities:  the first slot should be “first peg slot” in lines 13 and 16 of claim 1.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  claim 26 depends from itself.  Appropriate correction is required.
For examination purposes, claim 26 is treated as it depends from claim 25. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 21 recitation “bottom surface having a flat portion” is already in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 22-24 inherit improper dependence from claim 21 from which they depend. 
Claims 21-24 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8 , 10, 21, 25, 26 and 27  is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Ishibashi (US20150055098).
Regarding claim 1, Ishibashi teaches a heads-up display (HUD) mirror assembly comprising:
a mirror (7, 71) having front and rear surfaces and extending along a longitudinal axis (see figure 1 and 3);
a housing (72, 73, 3, 4 and 9) having a peripheral frame portion and a rear body portion (72, 73) connected to each other to house the mirror (7,71) such that the 
a bracket (6/4) having first (at 66/65) and second (at 67 end point)mounting portions defining (see figures 10 and 12a) first and second slots, respectively, and a supporting arm (63;see figure 7) extending there between;
a tension spring (64) attached to the rear body portion (via 66; see figure 7) and the supporting arm (63); and
a torsion spring (93) exerting a holding force on the housing along the longitudinal axis from the second peg (96) toward the housing,
the first peg (76/74) bearing on the first slot (41) on a bearing surface (circular shape circumference surface of 76 which is connected to 77) of the first peg when the mirror assembly is in first and second assembled configurations (see figures 8a and 8b-see paragraphs 37 and 39), the first peg (76, 74) includes a first peg slot (41) opposite the bearing surface (circular shaped circumference surface) of the first peg, and the first peg slot (41) includes a bottom surface having a flat portion (see figure 10), the first slot (41) has a major axis and a minor axis (see figures 5 and 8), and the tension spring (64) exerts a holding force in directions perpendicular (upward) and parallel to the major axis (paragraph 76) and along a first mounting portion (66/65).
	As discussed above, figures 10 and 7 of Ishibashi illustrate the slot (hole 41) has flat surface at the bottom and top (top of slot is side closest to the cover 7 of the slot). The claim has not structurally limited the location of the bottom surface; thus, Ishibashi meets the claimed limitation.

Regarding claim 8, Ishibashi teaches a heads-up display (HUD) mirror housing comprising: 
a peripheral frame (72, 73, 3, 4 and 9) portion extending along a longitudinal axis;
a rear body portion (72, 73) connected to the peripheral frame portion connected to each other to house a mirror such that a reflective surface of the mirror (7, 71) is exposed (see figure 1); and
first (76,74)and second pegs (96) extending away from the peripheral frame portion and extending along the longitudinal axis, the first peg (76,74) having a first bearing surface configured to bear against a first bracket(support slot)mounting slot (41) when the HUD mirror housing is in an assembled configuration,  the first peg (76, 74) includes a first peg slot (41) opposite the bearing surface (circular shaped circumference surface) of the first peg, and the first peg slot (41) includes a bottom surface having a flat portion (see figure 10), the first peg (76/74) terminates in an end cap (77-see figure 4).
Regarding claim 10, the HUD mirror housing of claim 8, wherein the second peg (96) has a second bearing surface (circular shaped circumference surface) configured to bear against a second bracket mounting slot (68,69A, 69B) when the 
Regarding claim 21, see Examiner’s notes in claim 1.
Regarding claim 25, the HUD mirror housing of claim 8, wherein the first peg (76, 74) includes a base portion (see figure 7)
Regarding claim 26, the HUD mirror housing of claim 26, where in the base portion of the first peg is circular in shape (see figure 7). 
Regarding claim 27, see figures 8a and 8b.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 11and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US20150055098).
n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 11, Ishibashi fails to specifically disclose the first and second pegs are integrally formed with the rear body portion (see figure 7). However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other 
Regarding claims  22-24, Ishibashi teaches the HUD mirror assembly of claim 21, wherein the first slot has step portion (paragraph 71), flat front and rear surface portions extending from the slot, and the front and rear surface portions are connected by the slot though the bottom and top surfaces of the slot (see figures 3,7,10 and 15). Ishibashi fails to specifically disclose wherein the first slot (41) includes a chamfered portion extending from the bottom surface (claim 22), a front arcuate portion (claim 23) and wherein the front arcuate portion is connected to the rear side portion through the bottom surface and the chamfered portion (claim 24). However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features as functionally equivalent slot for movement of a peg to adjust the mirror. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a method of assembling a heads up display mirror assembly including mirror having front and rear surfaces extending along a longitudinal axis, a housing having a peripheral frame portion and a rear body portion connected to each other to house the mirror such that the front surface of the mirror is exposed, and first and second pegs, and a bracket having first and second mounting portions including first and second slots, respectively, and a supporting arm extending, the method comprising: translating the housing in a downward, vertical direction along the major axis such that the first peg becomes seated on a lower surface of the first slot; and translating the housing in a lateral direction along the longitudinal axis and away from the bracket such that a bearing surface of the first peg becomes seated on the rear surface of the first slot as claimed in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John Bottrill (US3934489) teaches a moveable mirror head using pegs and spindle screw.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH